Citation Nr: 0813134	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  00-06 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from October 1979 to May 
1982.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), New York, New York, 
regional office (RO).  The claims folder was subsequently 
transferred to the St. Petersburg, Florida, RO.  In January 
2004 and July 2006, the Board remanded the case for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, this issue was remanded for further development in 
July 2006, including requesting that the claims folder should 
be returned to the VA examiner who conducted the February 
2004 examination of the veteran, and have that examiner 
prepare an addendum addressing the impact of the veteran's 
service-connected intervertebral disc syndrome on his ability 
to secure or follow a substantially gainful occupation.  A 
review of the veteran's claims folder reveals that an April 
2007 VA examination was performed, but not by the February 
2004 examiner who apparently was unavailable.  While this 
would be acceptable, the April 2007 VA examination report 
suggests that degenerative joint disease of the lumbosacral 
spine is unrelated to service or the veteran's service-
connected intervertebral disc syndrome and infers that much 
of the current disability is due to the nonservice-connected 
degenerative joint disease.  It does not address the impact 
of the veteran's service-connected intervertebral disc 
syndrome on his ability to secure or follow a substantially 
gainful occupation.   

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Based upon the 
above, the Board finds that this issue is not ready for 
appellate review and must be remanded for compliance with the 
remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder 
to the VA examiner who conducted the April 
3, 2007, examination of the veteran.  The 
examiner should be requested to review the 
April 2007 examination report, and prepare 
an addendum addressing the impact of the 
veteran's service-connected intervertebral 
disc syndrome on his ability to secure or 
follow a substantially gainful occupation.  
The examiner should identify the 
information on which any opinion is based, 
and the examiner should offer a complete 
rationale for any opinion provided. 

2.  If the April 3, 2007, VA examiner is 
unavailable, the veteran should be 
afforded an additional VA examination in 
order to determine the current severity of 
his service-connected intervertebral disc 
syndrome.  A complete rationale for any 
proffered opinion should be provided.

a).  determine all current manifestations 
associated with the veteran's service-
connected intervertebral disc syndrome and 
to comment on its severity; and  

b).  provide an opinion as to the impact, 
if any, that the veteran's service-
connected intervertebral disc syndrome has 
on his ability to secure or follow a 
substantially gainful occupation. 

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



